REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of ALPS ETF Trust: In planning and performing our audit of the financial statements of ALPS ETF Trust (the “Trust”), comprised of the as of the Cohen & Steers Global Realty Majors ETF, ALPS Equal Sector Weight ETF, U.S. Equity High Volatility Put Write Index Fund, Barron’s 400SM ETF, ALPS Sector Dividend Dogs ETF, ALPS International Sector Dividend Dogs ETF, ALPS Emerging Sector Dividends Dogs ETF, RiverFront Strategic Income Fund, Alerian MLP ETF, Alerian Energy Infrastructure ETF, Sprott Goldminers ETF, Sprott Junior Goldminers ETF, Workplace Equality Portfolio, ALPS Medical Breakthroughs ETF, Sprott Buzz Social Media Insights ETF, RiverFront Dynamic US Flex-Cap ETF, RiverFront Dynamic US Dividend Advantage ETF, RiverFront Dynamic Unconstrained Income ETF, RiverFront Dynamic Core Income ETF as of and for the year or period ended November 30, 2016, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Trust’s internal control over financial reporting, including control over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.
